[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       JUNE 14, 2012
                                            No. 12-10139
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                              D.C. Docket No. 4:94-cr-10021-KAM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

JOSE NUNEZ,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (June 14, 2012)

Before MARCUS, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
      Jose Nunez, proceeding pro se, appeals the district court’s denial of his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). After careful

review, we affirm.

      In November 1995, the district court sentenced Nunez to 262 months

imprisonment, following his plea of guilty to one count of distribution of crack

cocaine in violation of 21 U.S.C. § 841(a)(1). Under the then-applicable

Guidelines, the base offense level for Nunez was 32. In light of prior convictions,

however, Nunez was deemed a career offender under U.S.S.G. § 4B1.1. As a

result, his offense level was raised to 37, and his criminal history category to VI.

The district court lowered the offense level by three levels for acceptance of

responsibility. Based on an offense level of 34 and a criminal history category of

VI, the district court found that the guideline range was 262 to 327 months.

      In November 2011, Nunez filed a motion for a sentence reduction under

Section 3582(c)(2). Nunez asked the district court to reduce his sentence based on

Amendment 750 to the Guidelines, as well as the Fair Sentencing Act of 2010

(FSA), Pub. L. No. 111-220, 124 Stat. 2372 (2010). In December 2011, the

district court denied Nunez’s motion. On appeal, Nunez argues that the district

court erred in concluding that he was not entitled to relief. We are not persuaded

by this argument.

                                          2
      As the Supreme Court has observed, Section 3582(c)(2) “does not authorize

a [full] sentencing or resentencing proceeding.” Dillon v. United States, ___ U.S.

___, ___, 130 S. Ct. 2683, 2690 (2010). Under Section 3582(c)(2), a district court

may “substitute only the amendments . . . for the corresponding guideline

provisions that were applied when the defendant was sentenced.” U.S.S.G. §

1B1.10(b)(1) (emphasis added). The district court must “leave all other guideline

application decisions unaffected.” Id. (emphasis added). Thus, relief under

Section 3582(c)(2) is not available if “the amendment [to the guideline provision

that is at issue] does not have the effect of lowering the defendant’s applicable

guideline range because of the operation of another guideline.” Id. cmt. n.1(a)

(emphasis added).

      Here, the district court was required to adhere to its prior determination that,

under U.S.S.G. § 4B1.1, Nunez was a career offender and his offense level was 37.

In other words, by virtue of that guideline provision, Amendment 750 did not have

the effect of lowering Nunez’s offense level and his guideline range. See United

States v. Moore, 541 F.3d 1323, 1327–28 (11th Cir. 2008) (holding that

Amendment 706 to the guidelines did not have the effect of lowering the guideline

range for defendants who were designated career offenders under U.S.S.G. §

4B1.1). The district court therefore was correct to conclude that Amendment 750

                                          3
did not give Nunez relief under Section 3582(c)(2). See United States v. Melvin,

556 F.3d 1190, 1190 (11th Cir. 2009) (“[A] district court is bound by the

limitations on its discretion imposed by § 3582(c)(2) . . . .”).

      We also cannot say that the district court erred in rejecting Nunez’s request

for a sentence reduction based on the FSA itself. Section 3582(c)(2) only

authorizes sentence reductions based on amendments to the Sentencing

Guidelines. See 18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1)

(authorizing sentence reductions because of “an amendment to the Guidelines

Manual”). To the extent Nunez suggests that the FSA is otherwise applicable to

him, we must reject that assertion as well. Our precedent makes it clear that the

FSA does not apply to a defendant, like Nunez, who was sentenced prior to the

effective date of the act. See United States v. Gomes, 621 F.3d 1343, 1346 (11th

Cir. 2010).

      Finally, Nunez suggests that the limitations on a district court’s discretion

under Section 3582(c)(2) offend the separation of powers. We cannot agree. It is

well settled that “the scope of judicial discretion with respect to a sentence is

subject to congressional control,” to the extent that such control does not

otherwise run afoul of a constitutional guarantee. Mistretta v. United States, 488

U.S. 361, 364, 109 S. Ct. 647, 651 (1989). Thus, Congress may, consistent with

                                           4
the separation of powers, limit the availability of sentence reductions under

Section 3582(c)(2), which as the Supreme Court has observed, “are not

constitutionally compelled” but rather constitute “a congressional act of lenity.”

Dillon, 130 S. Ct. at 2692.

      For these reasons, we affirm the judgment of the district court.

      AFFIRMED.




                                          5